U.S. PROBATION OFFICE

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION
- Name of Offender: Richard Lee Davis Docket Number: 2:19-CR-00001

Name of Sentencing Judicial Officer: The Honorable Leon Jordan
United States District Judge

_ Date of Original Sentence: October 22, 2019
Original Offense: Conspiracy to Distribute Heroin
Class: C Felony Criminal History Category: III .
' Original Sentence: Time served imprisonment, followed by three (3) years supervised release
Type of Supervision: Supervised Release |
Date Supervision Commenced: October 22,2019
" Date Supervision Expires: October 21, 2022
Assistant U.S. Attorney: Robert M. Reeves
Defense Attorney: D. R. Smith
Revocation Guideline Range: 5 to [1 months Statutory Maximum: 24 months

2 a 3K ak of ok 2 ACC AC AE ACC AR EE ee ft fe fe ae fe ae ake ake ake ake oft oe ake afc ake ake ake ofc ae ake fe

PETITIONING THE COURT

The probation officer believes that the offender has violated the following condition(s) of
supervision:

Violation Number Nature of Noncompliance

J Mandatory Condition: You must not commit another federal, state, or local
crime.

On December 19, 2019 at 4:52 p.m., Officer T. Laughlin with the Bristol,

Tennessee City Police Department, responded to a Simple Assault at 29 4
6" Street in Bristol, Tennessee. At approximately 5:00 p.m. on this same ~

Case 2:19-cr-00001-RLJ-CRW Document 64 Filed 12/23/19 Page 10f3 PagelD #: 294
PETITION FOR WARRANT a PAGE 2
" FOR OFFENDER UNDER SUPERVISION .

date, four more officers were dispatched to this residence in reference to a
fight in progress. Upon arrival, Officer made contact with the victim, Erin
Hill, and a friend of hers named Josh. Officers attempted to make contact
with Erin’s boyfriend, Richard Davis, in apartment number 6 on the third
floor. Officers made loud announcements at the door, advising this offender
that the police department needed to speak with him. He would not come to
the door. Ms. Hill provided officers a key to the apartment. Before entering,
officers again identified themselves and attempted to get Mr. Davis to come
out. He would not come to the door, and officers could hear him talking on
the phone. Once inside the residence, officers determined the offender was
in the bathroom. Mr. Davis was instructed to come out with his hands up, in
which the offender complied. Mr. Davis claimed he could not hear the
officers, as he was on the phone with his Federal Probation Officer, Pam
Higgins.

Mr. Davis told officers that he and Ms. Hill weie home, and that Josh was
outside acting crazy, so he stood by the front door to not let him enter. Mr.
Davis claimed that Josh was banging a stick against the rails in the hallway.

Officer Stout took a statement from Ms. Hill, who reported that she intended
to leave Mr. Davis. Herself and Josh were packing up items in the home in
an attempt to leave, while Mr. Davis was at work. According to Ms. Hill, Mr.
Davis came home early and confronted Josh in the stairwell. Then, Mr. Davis
entered the apartment and closed and locked the door. Ms. Hill reports that
Mr. Davis then began questioning why she was leaving him. She reports he
stood in front of the door and would not let her leave. Ms. Hill advised that
Mr. Davis held her there for about 20 minutes. She reports that Josh came
back upstairs, and he and Rick kept yelling back and forth at each other. Ms.
Hill stated that she asked Rick to let her leave, and he would not move from
in front of the door. At one point, Ms. Hill stated that she tried to shove past
Mr. Davis to get out of the apartment, and she was unsuccessful, and Mr.
Davis shoved her back.

Mr. Davis was arrested and transported to Sullivan County Jail for False
Imprisonment and Domestic Violence Law.

_ Assessment of Flight/Danger and Bond Recommendation: Based on the new charges of False
Imprisonment and Domestic Violence, Mr. Davis would be considered a danger to Ms. Hill. This
officer does not believe Mr. Davis to be a risk of flight. If Mr. Davis were to find residency with
another person besides Ms. Hill, this officer would not oppose a bond release in this case. Mr. Davis
is on Location Monitoring, and he should be ordered to stay away from Ms. Hill.

Case 2:19-cr-00001-RLJ-CRW Document 64 Filed 12/23/19 Page 20f3 PagelD #: 295
PETITION FOR WARRANT PAGE 3
FOR OFFENDER UNDER SUPERVISION

Petitioning the Court to order:

That a warrant be issued, and the defendant be ordered to appear in Court for a hearing to determine
whether the term of supervision should be revoked.

I declare under penalty of perjury that the foregoing is true and correct.
’ Executed on December 20, 2019.

Respectfully submitted,

é é

 

 

Pee Ph 12/20/19
M. Ashley Newland co Date
United States Probation Officer
APPROVED:
_ “F f :
Co bm fo PO ow
IAI © fe ft {2/20/19
For Paul R. Harris ~ Date

Supervising United States Probation Officer

_ MAN:sw

 

ORDER OF COURT:

A warrant is to be issued, and the defendant is ordered to appear in Court for a hearing to determine
whether the term of supervision should be revoked. This petition is to be placed under seal until the

defendant is arrested or appears in Court.

The Honorable Leon Jordan
United States District Judge

So ordered.

_ ENTER.

Case 2:19-cr-00001-RLJ-CRW Document 64 Filed 12/23/19 Page 30f3 PagelD #: 296
